Citation Nr: 0405358	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-06 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinea cruris.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from February 1984 to February 
1990.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
denied service connection for a rash of the groin area, later 
diagnosed as tinea cruris.

Unfortunately, further development is required before 
deciding this appeal.  So, for the reasons explained below, 
this claim must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  In this 
regard, the Board observes that the RO, with respect to his 
claim of entitlement to service connection for tinea cruris, 
failed to inform him of the evidence needed to substantiate 
this claim, his rights and responsibilities under the VCAA, 
and whose responsibility-his or VA's, it would be to obtain 
supporting evidence.  The Board realizes that he was provided 
a copy of the applicable regulations in the January 2003 
statement of the case.  However, mere notification of the 
provisions of the VCAA, without a discussion of the veteran's 
rights and responsibilities, VA's responsibilities, and the 
necessary evidence to be obtained with regard to the specific 
issues before the Board, is insufficient for purposes of 
compliance with the VCAA.  As a consequence, his claim of 
entitlement to service connection for tinea cruris was 
certified to the Board without him being given appropriate 
notice of his rights and responsibilities, and VA's 
responsibilities under the VCAA.  And the Board, itself, 
cannot correct this deficiency; the RO must do this instead.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  For example, notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy 
its duty to notify the veteran as to what is needed to 
substantiate his claims and its duty to notify him of VA's 
responsibilities in assisting him in the development of his 
claims.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Accordingly, despite the RO's best efforts to 
prepare this case for appellate review by the Board, a remand 
is required.



Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to service connection for 
tinea cruris, and the evidence, if any, 
the RO will obtain for him.  Also advise 
him that he should submit any relevant 
evidence in his possession concerning 
this claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

As well, the VCAA notice must apprise the 
veteran of the provisions of this new 
law, specifically concerning his claim of 
entitlement to service connection for 
tinea cruris.  The prior notification, in 
the January 2003 statement of the case, 
was insufficient.  The VCAA notification 
also must apprise him of the kind of 
information and evidence needed from him, 
and what he could do to help his claim, 
as well as his and VA's responsibilities 
in obtaining evidence.  And he must be 
given an opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding this 
claim.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  Then readjudicate the veteran's claim 
of entitlement to service connection for 
tinea cruris in light of any additional 
evidence obtained.  If the benefit sought 
is not granted to his satisfaction, send 
him and his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



